Citation Nr: 0914334	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  02-16 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of a left knee injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who had active service from 
February 1980 to February 1984.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2002 rating decision of the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, increased the rating for the Veteran's left knee 
disability to 20 percent, effective April 9, 2001.  The 
Veteran did not disagree with the effective date assigned.  
In September 2006, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the claims file.  The case was before the Board in December 
2005 and in December 2006 when it was remanded for additional 
development.  

Notably, from March 5, 2002 until May 1, 2002, and from 
September 18, 2007 until November 1, 2007 the Veteran's left 
knee disability was assigned a temporary total rating for 
convalescence following surgery.  Consequently, the matter of 
the rating during those two periods of time is not before the 
Board.

In a January 2008 statement, the Veteran raised the issue of 
entitlement to an increased rating for his service-connected 
right knee disability.  This matter is referred to the RO for 
appropriate action.  

The matter of entitlement to an extraschedular rating (in 
excess of 20 percent) for the left knee disability is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if any action 
on his part is required.  


FINDING OF FACT

Manifestations of the Veteran's residuals of a left knee 
injury include X-ray confirmed arthritis with range of motion 
from 0 degrees extension to 85 degrees flexion (limited by 
pain); there is no instability.  


CONCLUSION OF LAW

A schedular rating in excess of 20 percent is not warranted 
for the Veteran's service connected left knee disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 
5010, 5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  A December 2005 letter explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, the evidence he 
was responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), 
the United States Court of Appeals for Veterans Claims 
(Court) outlined the notice that is necessary in a claim for 
an increased rating.  The Court held, in essence, that the 
Secretary must give the claimant (1) notice that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; (2) notice of 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the Veteran may submit to support an 
increased rating claim.  

While the Veteran did not receive timely Vazquez-Flores 
compliant notice, January 2007 and May 2008 letters provided 
him such notice, and a January 2009 supplemental statement of 
the case (SSOC) readjudicated the matter after he had 
opportunity to respond.  He is not prejudiced by any notice 
error (including in timing) that occurred earlier in the 
process.  

All available identified pertinent treatment records have 
been secured.  The RO has arranged for the Veteran to be 
examined, including in January 2006 and November 2008, 
pursuant to the Board's remands.  VA's duty to assist the 
Veteran is met.  

B.	Factual Background

The record shows that the Veteran sustained a left knee 
injury in a motor vehicle accident in service.  A June 1984 
rating decision granted service connection for residuals of a 
left knee injury, rated 10 percent.  The instant claim for 
increase was received in March 2001.  

On October 2001 VA examination, the Veteran complained of 
pain, stiffness, swelling, and instability of the left knee.  
He reported that his treatment included steroid injections to 
the knee (which were not effective), and that he occasionally 
used a cane.  On examination, the examiner found the Veteran 
had some generalized slight aching and pain.  Range of motion 
was from 0 degrees extension to 135 degrees flexion.  There 
was a slight amount of crepitation, with no significant 
effusion.  The knee was stable to medial, lateral, and 
anteroposterior testing; McMurray's testing was negative.  
The diagnosis was residual postoperative injury, left knee, 
with arthritis.  

February 2001 X-rays of the Veteran's left knee found changes 
consistent with an old injury.  VA treatment records include 
a March 2001 treatment report that notes the Veteran's 
complaints of left knee instability (i.e., giving way), and 
pain around the kneecap.  The examiner requested a knee 
sleeve.  

A March 2002 postoperative report notes that a January 2002 
MRI found evidence of left lateral meniscal tears in the 
posterior and anterior horns.  Treatment, including physical 
therapy, nonsteroidial anti-inflammatory drugs, and knee 
injections, had proved unsuccessful.  Consequently, the 
Veteran underwent left knee arthroscopy and partial lateral 
meniscectomy.  

In October 2002 statements, the Veteran stated that he 
continued to experience daily pain in his left knee despite 
the recent surgery.  The pain was less frequent when he wore 
a leg brace; he indicated that his pain medication was 
sometimes ineffective.  

In his June 2003 Substantive Appeal, the Veteran asserted 
that his left knee pops, swells and aches on a frequent 
basis; injections in the knee had not provided relief.  

VA treatment reports from May 2002 to September 2003 include 
a May 2002 treatment report noting the Veteran's complaints 
of pain and popping of the left knee.  Physical examination 
showed range of motion was from 0 degrees extension to 130 
degrees flexion.  There was no effusion, no varus, valgus, or 
anteroposterior laxity.  The Veteran had a negative 
McMurray's sign, but on McMurray's the Veteran had popping of 
either side of his patellar tendon.  The examiner opined that 
the "patellar tendon, when it moves, is interacting with the 
scar tissue and he is getting a sensation of popping."  An 
October 2002 physical therapy consultation report notes the 
Veteran wore a knee support which helped reduce pain.  Range 
of motion was from 0 degrees extension to 125 degrees 
flexion.  

Midway Medical Center treatment records from July 2002 to 
September 2003 note the Veteran's complaints of bilateral 
knee pain.  

August 2002 to October 2003 records from Primary Care 
Associates include a February 2003 report that notes the 
Veteran's complaints of left knee pain and swelling.  
Examination found no swelling or crepitus; ligaments were 
intact.  

May 2003 to April 2004 VA treatment records note X-ray 
confirmed arthritis and moderate crepitus.  The Veteran's 
gait was normal; there was no effusion or instability; 
McMurray's was negative.  

On March 2004 VA examination, the Veteran complained of pain, 
weakness, stiffness, swelling, giving way, locking, and 
fatigability.  On physical examination, the examiner found no 
recurrent subluxation or dislocation.  There was generalized 
pain, soreness, and tenderness throughout the range of 
motion.  Range of motion was from 0 degrees extension to 110 
degrees flexion, limited by pain and with some guarding.  No 
ankylosis, effusion, or redness was found.  The left knee was 
stable to medial and lateral and anterior/posterior testing; 
McMurray's was negative.  

February 2004 to April 2005 VA treatment records include an 
April 2005 report that notes the Veteran wore hinged knee 
braces on both knees.  The examiner noted the Veteran takes 
Naproxen or Tylenol occasionally for the pain.  Physical 
examination found no effusion, no laxity to varus or valgus 
stress testing, and negative Lachman's testing bilaterally.  
Range of motion was from 0 degrees extension to 135 degrees 
flexion, bilaterally.  

On May 2005 VA examination, the Veteran complained of pain, 
weakness, stiffness, swelling, and fatigability.  He reported 
that repetitive use and weather changes bother his legs.  He 
occasionally wore braces and used a cane.  His current 
medication was Naprosyn (Naproxen).  On physical examination, 
left knee range of motion was from 0 degrees extension to 115 
degrees flexion (with pain over the last 30 degrees of 
flexion).  There was no redness, heat, guarding or ankylosis.  
The left knee was stable to medial and lateral and 
anterior/posterior testing, and McMurray's was negative.  
Repetitive use caused an increase in aches and pains, 
soreness, tenderness, and fatigability.  X-ray showed minimal 
arthritis.  

On January 2006 VA examination, it was noted that normal 
daily activity was difficult for the Veteran.  He reported 
experiencing flare-ups during which symptoms were worse; the 
flare-ups occurred periodically.  Repetitive use and weather 
changes also exacerbated symptoms.  On physical examination, 
it was noted the Veteran was using a cane for support.  Range 
of motion was from 0 degrees extension to 115 degrees 
flexion, with pain worse over the last 20 to 30 degrees of 
flexion, and with pain, tenderness, soreness, and crepitation 
throughout the range of motion.  The knee was stable to 
medial and lateral, anterior and posterior testing; 
McMurray's was negative.  There was no effusion, guarding, or 
ankylosis.  

At the September 2006 Travel Board hearing, the Veteran 
testified that he experienced very limited range of motion, 
swelling, and buckling.  He reported that he wore two knee 
braces.  He indicated he was unable to run, and that bending 
was very hard.  He also reported that medication does not 
help to relieve the pain.  

February 2004 to October 2008 VA treatment records include a 
September 2007 report that found no varus, valgus or 
anterior/posterior Drawer instability; McMurray's sign was 
negative.  There was full range of motion in the left knee.  
An MRI revealed a lateral meniscus tear.  An October 2007 
treatment report found range of motion from 0 degrees 
extension to 130 degrees flexion.  The Veteran was stable on 
varus, valgus and drawer testing.  A December 2007 treatment 
report found the Veteran had marked limitations with strength 
and stability of the left knee.  [Another December 2007 
report subsequently found the Veteran was no longer 
experiencing mechanical symptoms in his left knee, and also 
found full range of motion and stable varus and valgus 
stressors].  A May 2008 treatment report found range of 
motion from 0 degrees extension to 130 degrees flexion, with 
no effusion, no joint line tenderness, and no laxity with 
varus or valgus strain or anterior/posterior drawer.   

On November 2008 VA examination, the Veteran's left knee 
complaints included pain, swelling, giving away, and 
stiffness.  He was wearing a brace.  It was noted that he was 
able to perform normal daily activity.  On physical 
examination, range of motion was from 0 degrees extension to 
115 degrees flexion, with pain and crepitation throughout the 
range of motion.  The knee was stable.  Flare-ups occurred 
with heavy use, and repetitive use increased the Veteran's 
pain.  There was no range of motion change with repetitive 
use.  

C.	Legal Criteria and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.  

The Veteran's service connected left knee disability, post- 
meniscectomy residuals of an injury, encompasses associated 
degenerative changes and may be rated under Diagnostic Codes 
5258/5259 (for dislocated semilunar cartilage/symptomatic 
removal of semilunar cartilage) or alternatively under Codes 
5257 (for knee disability manifested by recurrent subluxation 
or lateral instability), 5010-5003 (for arthritis with less 
than compensable limitation of motion), 5260 (for limitation 
of flexion), 5261 (for limitation of extension) or for 
combinations of Code 5257 and 5010 or 5257 and 5260 and/or 
5261.  Notably, the criteria under Code 5258 include 
restrictions of motion/instability, and a rating under such 
Code may not be combined with Code 5257 or those for 
limitation of motion.  See 38 C.F.R. § 4.14.  Further, Code 
5256 (for ankylosis) does not apply, as such pathology is not 
shown.

Traumatic arthritis (established by X-ray findings) is rated 
as degenerative arthritis, and is rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When the limitation of 
motion is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint affected by limitation of motion, to be combined, 
not added under Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Codes 5010-5003.  

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  

Extension of a leg limited to 5 degrees or less warrants a 
noncompensable rating, extension limited to 10 degrees 
warrants a 10 percent rating, extension limited to 15 degrees 
warrants a 20 percent rating, extension limited to 20 degrees 
warrants a 30 percent rating, extension limited to 30 degrees 
warrants a 40 percent rating, and extension limited to 45 
degrees warrants a 50 percent rating.  38 C.F.R. §  4.71a, 
Code 5261.  

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71a, Plate II.  

In addition, the rating schedule provides for a 10 percent 
rating for slight recurrent subluxation or lateral 
instability, a 20 percent rating for moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
for severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Code 5257.  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-
98, (August 1998).  The General Counsel has also held that 
separate ratings may be assigned for disability of the same 
joint under Codes 5260 (for limitation of flexion) and 5261 
(for limitation of extension).  VAOGCPREC 9-2004 (September 
2004).  

In a claim for an increased rating, "staged" ratings are 
appropriate where the factual findings show distinct time 
periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  A close review of the 
record for the periods of time under consideration revealed 
no distinct period during which the criteria for the next 
higher (30 percent) rating for the knee disability were met.  
Consequently, a staged schedular increased rating is not 
warranted.  

As the Veteran's left knee disability is currently rated 20 
percent, the focus is on the criteria that would provide for 
(at least) the next higher (30 percent) rating.  Notably, 
rating under Codes 5258, 5259 would be of no benefit to the 
Veteran, as 20 percent is the maximum rating under Code 5258, 
and 10 percent is the maximum rating under Code 5259.  

As the current rating assigned is under Codes 5003-5260, 
presumably the rating is for limitation of motion with 
arthritis.  

The evidence of record for the period of the appeal shows 
flexion was never limited to less than 85 degrees (even with 
limitation due to pain/on use considered).  Consequently, the 
knee does not warrant a compensable rating under Code 5260.  
Furthermore, extension has always been reported to 0 degrees.  
Consequently, a compensable rating under Code 5261 is not 
warranted.   Furthermore, while the record shows that the 
Veteran was provided (and wears) a brace for his left knee, 
examinations have not shown significant lateral instability 
or subluxation.  Extensive testing for such on VA 
examinations has been negative.  The Board notes that in a 
December 2007 VA treatment report that found the Veteran to 
have marked limitations with strength and stability of the 
knee.  Significantly, that was when he was entering therapy 
following surgery a couple months prior, and he has not 
disagreed with the effective date assigned for the 
convalescent rating following that surgery.  Notably, a May 
2008 treatment record and a November 2008 examination report 
are silent for subluxation and instability.  Consequently, 
acknowledging that the Veteran wears a brace, but noting the 
absence of findings of subluxation or instability on VA 
examinations, the Board finds that a rating in excess of 10 
percent under Code 5257 is not warranted.  

Combining the individual ratings assigned under Codes 5003 
and 5257, the Board finds that a combined schedular rating in 
excess of 20 percent is not warranted for the Veteran's 
service connected left knee disability.  See 38 C.F.R. 
§ 4.25.   

Given that no comprehensive examination of the Veteran during 
the periods of time under consideration has found more than 
mild instability, a compensable level of limitation of 
flexion, or a compensable level of limitation of extension, a 
combined schedular rating in excess of 20 percent for the 
left knee disability is not warranted.  

As the preponderance of the evidence is against the Veteran 
as to this aspect of his claim, a schedular rating in excess 
of 20 percent must be denied.  


ORDER

A schedular rating in excess of 20 percent for the Veteran's 
service connected left knee disability is denied.  



REMAND

The Board's December 2006 remand sought records from the U.S. 
Postal Service so as to enable a finding regarding the number 
of days during the appeal period the Veteran had missed work 
"because of his service connected left knee disability."  
He had testified at the September 2006 Travel Board hearing 
that he was missing about 60 to 120 days per year from work 
as a result of his left knee disability, and the record 
suggested a possibility that the knee disability results in 
marked interference with employment (which would render 
schedular criteria inadequate, and warrant referral for 
extraschedular consideration).  

The decision above found that a schedular increased rating 
was not warranted; consequently, whether referral for 
extraschedular consideration is indicated must be addressed.  
The Veteran has submitted U.S. Postal Service employment 
records showing his leave taken; however, the records do not 
show the reason for the missed days at work.  Following the 
Board's December 2006 remand, the Veteran provided a release 
for further records from the U.S. Postal Service; the record 
does not show an attempt to secure such records.  Such 
attempt must be made.  In addition, any medical records 
showing the Veteran was advised by a physician to take time 
off from work because of his knee should be secured.  And as 
the record suggests that the Veteran is on Vocational 
Rehabilitation due to his left knee disability, his 
Vocational Rehabilitation file (which is constructively of 
record) must also be secured.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given that 
the RO did not fully comply with the Board's remand 
instructions, and that the records in the claims file are 
inadequate to properly address whether referral for 
extraschedular consideration is indicated, the Board finds no 
alternative to a further remand.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).  

The Veteran is advised that under 38 C.F.R. § 3.158(a), when 
information and/or evidence requested in connection with a 
claim for increase is not provided within a year of the 
request, the claim is to be considered abandoned.  
Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's cooperation (i.e., 
by providing any necessary releases), the 
RO should obtain from the U.S. Postal 
Service copies of any (and all) records 
showing the reasons why he missed any and 
all days from work during the appeal 
period (from April 2001 to the present).  
In addition, the Veteran should be asked 
to identify any treatment provider on 
whose orders/suggestion he missed time 
from work during the appeal period because 
of his left knee disability, and to 
provide any release(s) necessary to secure 
records from such provider.  The RO should 
secure the complete clinical records from 
each provider identified.  Finally, the RO 
should secure the Veteran's Vocational 
Rehabilitation file for association with 
the record on appeal. 

2.  The RO should then review the entire 
record and make a determination whether 
referral of the claim for extraschedular 
consideration is necessary.  If referral 
is indicated, the RO should proceed with 
such action.  If referral for 
extraschedular consideration is denied, or 
if the claim is referred and an 
extraschedular rating is denied, the RO 
should issue an appropriate SSOC, and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


